Order entered December 6, 2017




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                   No. 05-17-01370-CV

                         IN RE DANIEL J. PATTERSON, Relator

                 Original Proceeding from the 291st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F98-49486-HU

                                         ORDER
                      Before Justices Lang-Miers, Myers, and Boatright

        Based on the Court’s opinion of this date, we DISMISS this proceeding for want of

jurisdiction.


                                                   /s/   LANA MYERS
                                                         JUSTICE